Exhibit 10.1

 

FIRST AMENDMENT TO

 

WARRANT

 

TO PURCHASE COMMON STOCK OF

 

CIFC CORP.

 

This is a First Amendment, dated  September 24, 2015 (this “Amendment”), to the
Warrant to Purchase Common Stock of CIFC Corp. issued by CIFC Corp. (“CIFC”) to
DFR Holdings, LLC (“DFR Holdings”), originally dated December 31, 2013 and
amended and restated on September 22, 2014 (the “Warrant”).

 

WHEREAS,  in exchange for a cash payment of $350,000 from DFR Holdings, CIFC has
agreed to extend the expiration date of the Warrant; and

 

WHEREAS,  CIFC and DFR Holdings desire to evidence their agreement by amending
the Warrant in accordance with Section 14.04 thereof.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements set
forth below, CIFC and DFR Holdings agree as follows:

 

1.                                      Definitions.  Except as specifically
provided for herein, all capitalized words and terms used in this Amendment
without specific definition  shall have the meanings ascribed to them in the
Warrant.

 

2.                                      Amendments to the Warrant.  Effective as
of the date of this Amendment, the Warrant shall be amended as follows:

 

(a)         The definition of “Expiration Date” is hereby deleted in its
entirety and the following is inserted in place thereof and substituted
therefor:

 

“Expiration Date” means January 24, 2017.

 

3.                                      Complete Agreement.  In all other
respects, the Warrant shall continue in full force and effect as executed.

 

4.                                      Governing Law.  This Amendment, and any
claims or disputes arising out of or related hereto, shall in all respects be
governed by and construed and enforced in accordance with the internal laws of
the State of New York without reference to its choice of law rules that would
apply the laws of any other jurisdiction.

 

[Signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF,  the undersigned have each caused this Amendment to be duly
executed by its authorized signatory as of the day and year first above written.

 

 

CIFC Corp.

 

 

 

 

 

By:

/s/ Julian Weldon

 

Name:

Julian Weldon

 

Title:

General Counsel and Secretary

 

 

 

 

 

DFR Holdings, LLC

 

 

 

 

 

By:

/s/ Andrew Intrater

 

Name:

Andrew Intrater

 

Title:

Manager

 

2

--------------------------------------------------------------------------------